Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 1-2, filed January 27, 2021, with respect to claims 15 and 19 have been fully considered and are persuasive.  The 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends of claims 15 and 19 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Brian D. Kaul (Reg. No.: 41,885) on March 05, 2021, authorized the following examiner’s amendment to be entered.

AMENDMENTS TO THE CLAIMS
Pleas amend claim 16: line 9 as follows:
In Claim 16: line 9; replace “an anonymous alias being uniquely” with --“an anonymous operator alias being uniquely”--.

Reason for allowance
Claims 1-2, 4, 6-7, 9-17 and 19-21 are allowed. The following is an examiner’s statement of reasons for allowance. After consideration of the applicant’s claims amendment and corresponding argument remarks in correspondence filed on February 11, 2021, through examination of the claims with search and further proposed examiner’s amendment to claim 16, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as a whole and the claims having particular features have been found in condition for allowance. Newly added claim 21 is a rewritten form of previous claim 18 together with a previously indicated allowable subject matter claim 5. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784.  The examiner can normally be reached on 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/TECHANE GERGISO/Primary Examiner, Art Unit 2494